DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/08/2022 regarding the rejections of claims 1, 2, and 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Sakai (U.S. Publication No. 2017/0369051; hereinafter Sakai) does not disclose computing a probability of a presence of an external object within the unobserved region, but instead simply teaches determining the occlusion status of a candidate object, however examiner respectfully disagrees. The method of Sakai includes determining the occlusion status of a potentially identifiable object to subsequently measure a confidence value associated with said object in the unobserved region (Sakai: Par. 59; i.e., the classification for an obstacle candidate can include … a confidence value). The confidence value is equivalent to a probability that there is a recognizable external object in the occluded region. 
Additionally, applicant has asserted that the office has not shown that the occlusion status taught by Sakai is computed “by comparing the visibility grid to a map”, however examiner respectfully disagrees. Sakai teaches overlaying a grid upon a driving environment map (Sakai: Par. 92; i.e., FIG. 4 shows an imaginary grid 490 overlaid upon a portion of the driving environment 400). Applicant has further asserted that the driving environment 400 is merely a portion of the surrounding external environment, however under the broadest reasonable interpretation, the driving environment in figure 4 of Sakai is considered a map of the objects in the environment (Sakai: Par. 24; i.e., the map data 116 can include ground views of an area). Therefore, Kamata in view of Sakai teaches each claim limitation presented in claims 1, 2, and 13. 
Applicant's arguments filed 02/08/2022 regarding the rejections of claims 3, 5-8, and 17 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Kamata in view of Sakai does not teach the polygonal region comprising the various elements claimed in dependent claims 5-8 and 17 and does not teach the probability comprising the probability of a presence of a vehicle or pedestrian in said elements, however examiner respectfully disagrees. As presented in the most recent office action, Kamata teaches a feature within the map that forms a polygonal region. Kamata in view of Sakai further teaches the feature including an area between road markers (stop lines) and detecting crosswalks, measurements of items included in the map data (length of adjacent lane), and oncoming lanes. As described above, Kamata in view of Sakai further teaches computing a probability comprising a probability of a presence of a vehicle in an adjacent lane or a pedestrian in a crosswalk. Therefore, the claim limitations presented in claims 3, 5-8, and 17 are taught by Kamata in view of Sakai. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/2021 and 02/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, lines 3-5, “to compare the visibility grid to the map comprises to overlap the rectangle…” should read “to compare the visibility grid to the map comprises overlapping the rectangle…”   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (U.S. Publication No. 2017/0371338; hereinafter Kamata) and further in view of Sakai et al. (U.S. Publication No. 2017/0369051; hereinafter Sakai).
Regarding claim 1, Kamata teaches a method for use in traversing a vehicle transportation network (Kamata: Par. 28; i.e., the vehicle 100 can have an unmonitored autonomous operational mode in which or more computing systems are used to navigate and/or maneuver the vehicle along a travel route with no input or supervision required from a human driver),
the method comprising: receiving, from a sensor of a vehicle, sensor data for a portion of a vehicle operational environment while the vehicle is traversing the vehicle transportation network (Kamata: Par. 74; i.e., at block 210, sensor data of at least a portion of an external environment of the vehicle can be acquired);
determining, using the sensor data of the vehicle, a visibility grid comprising coordinates forming an unobserved region within a defined distance from the vehicle while the vehicle is traversing the vehicle transportation network (Kamata: Par. 85; i.e., a first occluded sensor coverage area 490 can be determined due to the presence of the static obstacles included in the static obstacle map 118. The first occluded sensor coverage area 490 can include the static obstacles (e.g., the trees 316 and/or their bounding boxes 417); Par. 58; i.e., the sensor data analysis module(s) 170 can use one or more segmentation techniques, such as a graph-based segmentation algorithm);
Kamata does not explicitly teach computing a probability of a presence of an external object within the unobserved region by comparing the visibility grid to a map.
However, in the same field of endeavor, Sakai teaches computing a probability of a presence of an external object within the unobserved region by comparing the visibility grid to a map (Sakai: Par. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata to have further incorporated computing a probability of a presence of an external object within the unobserved region by comparing the visibility grid to a map, as taught by Sakai. Doing so would allow the vehicle to determine an appropriate response based on the occlusion status (Sakai: Par. 3; i.e., the method can include determining a driving maneuver for the vehicle at least partially based on the determined classification for the obstacle candidate).
Kamata further teaches traversing a portion of the vehicle transportation network using the probability (Kamata: Par. 78; i.e., at block 250, the vehicle 100 can be caused to implement the determined driving maneuver).
Regarding claim 2, Kamata in view of Sakai teaches the method according to claim 1, but Kamata does not explicitly teach wherein comparing the visibility grid to the map comprises: overlaying the visibility grid with the map using a common coordinate system.
However, in the same field of endeavor, Sakai teaches wherein comparing the visibility grid to the map comprises: overlaying the visibility grid with the map using a common coordinate system (Sakai: Par. 92; i.e., FIG. 4 shows an imaginary grid 490 overlaid upon a portion of the driving environment 400. Each cell of the grid can represent a potential outbound sensor signal transmitted by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata to have further incorporated wherein comparing the visibility grid to the map comprises: overlaying the visibility grid with the map using a common coordinate system, as taught by Sakai. Doing so would allow the vehicle to determine an appropriate response based on the occlusion status (Sakai: Par. 3; i.e., the method can include determining a driving maneuver for the vehicle at least partially based on the determined classification for the obstacle candidate).
Regarding claim 3, Kamata in view of Sakai teaches the method according to claim 1. Kamata further teaches wherein comparing the visibility grid to the map comprises: determining a feature within the map, the feature defining a polygonal region (Kamata: Par. 85; i.e., the first occluded sensor coverage area 490 can be the area located behind the static obstacles relative to the current location of the vehicle 100; the feature 490 forms a polygonal region).
Kamata does not explicitly teach wherein computing the probability comprises: integrating an area of the polygonal region with the visibility grid.
However, in the same field of endeavor, Sakai teaches wherein computing the probability comprises: integrating an area of the polygonal region with the visibility grid (Sakai: Par. 58; i.e., the occlusion status determination module(s) 185 can determine the occlusion status by determining a ratio of occluded visual data to total acquired visual data for the acquired visual data acquired by the camera(s) 126 for an obstacle candidate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata to have further incorporated wherein computing the probability comprises: integrating an area of the polygonal region with the visibility grid, 
Regarding claim 4, Kamata in view of Sakai teaches the method according to claim 3, but Kamata does not explicitly teach wherein integrating the area comprises: computing the probability as a proportion of observed points in the polygonal region to all points in the polygonal region.
However, in the same field of endeavor, Sakai teaches wherein integrating the area comprises: computing the probability as a proportion of observed points in the polygonal region to all points in the polygonal region (Sakai: Par. 58; i.e., the occlusion status determination module(s) 185 can determine the occlusion status by determining a ratio of occluded visual data to total acquired visual data for the acquired visual data acquired by the camera(s) 126 for an obstacle candidate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata to have further incorporated wherein integrating the area comprises: computing the probability as a proportion of observed points in the polygonal region to all points in the polygonal region, as taught by Sakai. Doing so would allow the vehicle to determine an appropriate response based on the occlusion status (Sakai: Par. 3; i.e., the method can include determining a driving maneuver for the vehicle at least partially based on the determined classification for the obstacle candidate).
Regarding claim 5, Kamata in view of Sakai teaches the method according to claim 4, but Kamata does not explicitly teach wherein the polygonal region comprises a portion of a lane in which the vehicle is traveling extending from a defined distance behind a stop line of an intersection to the stop line.
However, in the same field of endeavor, Sakai teaches wherein the polygonal region comprises a portion of a lane in which the vehicle is traveling extending from a defined distance behind a stop line of an intersection to the stop line (Sakai: Par. 51; i.e., the data filtering module(s) 165 can filter out 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata to have further incorporated wherein the polygonal region comprises a portion of a lane in which the vehicle is traveling extending from a defined distance behind a stop line of an intersection to the stop line, as taught by Sakai. Doing so would allow the system to ignore sensor data that is outside the region of interest (Sakai: Par. 90; i.e., the acquired LIDAR sensor data points can be filtered out to remove (or otherwise ignore) points located outside of one or more predetermined parameters).
	Kamata further teaches wherein the probability comprises a probability of a presence of a remote vehicle in another lane of the intersection (Kamata: Par. 82; i.e., there can be a second vehicle 320 located in the environment 300. The second vehicle 320 can be traveling in a second direction 304 that is transverse to the first direction 301 … the second vehicle 320 would not be detected by the vehicle 100 because it would be occluded by the trees 316; as displayed in Fig. 3, the second vehicle is located in a another lane of the intersection).
Regarding claim 6, Kamata in view of Sakai teaches the method according to claim 4. Kamata further teaches wherein the polygonal region comprises at least a portion of a crosswalk (Kamata: Par. 44; i.e., the one or more environment sensors 122 can detect, determine, assess, monitor, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example … crosswalks),
and wherein the probability comprises a probability of a presence of a pedestrian within or adjacent to the crosswalk (Kamata: Par. 54; i.e., the autonomous driving module(s) 160 can determine pedestrians, etc.).
Regarding claim 7, Kamata in view of Sakai teaches the method according to claim 4. Kamata further teaches wherein the polygonal region comprises a defined length of a lane adjacent to a lane in which the vehicle is traveling (Kamata: Par. 34; i.e., the map data 116 can include measurements, dimensions, distances, and/or information for one or more items included in the map data 116 and/or relative to other items included in the map data 116),
and wherein the probability indicates a presence of a remote vehicle within the lane adjacent to the lane in which the vehicle is traveling (Kamata: Par. 82; i.e., there can be a second vehicle 320 located in the environment 300. The second vehicle 320 can be traveling in a second direction 304 that is transverse to the first direction 301 … the second vehicle 320 would not be detected by the vehicle 100 because it would be occluded by the trees 316; as displayed in Fig. 3, the second vehicle is located in an adjacent lane of the intersection).
Regarding claim 8, Kamata in view of Sakai teaches the method according to claim 7. Kamata further teaches wherein the lane adjacent to the lane in which the vehicle is traveling comprises an oncoming lane (Kamata: Par. 83; i.e., the third vehicle 350 can be traveling on the road 302 in a third direction 305 that is generally opposite to the first direction 301; Fig. 3 displays an oncoming lane),
and the defined length extends from a first distance behind the vehicle to a second distance ahead of the vehicle (Kamata: Fig. 3 displays a section of a road that stretches from a distance behind the host vehicle to a distance ahead of the hose vehicle),
the first distance being shorter than the second distance (Kamata: As displayed in Fig. 3, the distance behind the vehicle in the road section is shorter than the distance ahead of the vehicle).
Regarding claim 11, Kamata in view of Sakai teaches the method according to claim 1. Kamata further teaches wherein traversing the portion of the vehicle transportation network comprises: providing the probability to a scenario-specific operational control evaluation module instance of a scenario-specific operational control evaluation module from a plurality of scenario-specific operational control evaluation modules (Kamata: Par. 54; i.e., the vehicle 100 can include one or more autonomous driving modules 160. The autonomous driving module(s) 160 can receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100).
Regarding claim 12, Kamata in view of Sakai teaches the method according to claim 11. Kamata further teaches wherein each scenario-specific operational control evaluation module from the plurality of scenario-specific operational control evaluation modules models a distinct vehicle operational scenario (Kamata: Par. 54; i.e., the autonomous driving module(s) 160 can use such data to generate one or more driving scene models).
Regarding claim 13, Kamata teaches an apparatus for use in traversing a vehicle transportation network (Kamata: Par. 28; i.e., the vehicle 100 can have an unmonitored autonomous operational mode in which or more computing systems are used to navigate and/or maneuver the vehicle along a travel route with no input or supervision required from a human driver),
the apparatus comprising: a non-transitory computer readable medium (Kamata: Par. 111; i.e., arrangements described herein may take the form of a computer program product embodied in one or more computer-readable media having computer-readable program code embodied or embedded… The phrase “computer-readable storage medium” means a non-transitory storage medium);
and a processor configured to execute instructions stored on the non-transitory computer readable medium to: receive, from a sensor of a vehicle, sensor data for a portion of a vehicle operational environment while the vehicle is traversing the vehicle transportation network (Kamata: Par. 74; i.e., at block 210, sensor data of at least a portion of an external environment of the vehicle can be acquired);
determine, using the sensor data of the vehicle, a visibility grid comprising coordinates forming an unobserved region within a defined distance from the vehicle while the vehicle is traversing the vehicle transportation network (Kamata: Par. 85; i.e., a first occluded sensor coverage area 490 can be determined due to the presence of the static obstacles included in the static obstacle map 118. The first occluded sensor coverage area 490 can include the static obstacles (e.g., the trees 316 and/or their bounding boxes 417); Par. 58; i.e., the sensor data analysis module(s) 170 can use one or more segmentation techniques, such as a graph-based segmentation algorithm).
Kamata does not explicitly teach compute a probability of a presence of an external object within the unobserved region by comparing the visibility grid to a map comprising a stored representation of a portion of the vehicle transportation network.
However, in the same field of endeavor, Sakai teaches compute a probability of a presence of an external object within the unobserved region by comparing the visibility grid to a map (Sakai: Par. 58; i.e., the occlusion status determination module(s) 185 can determine the occlusion status by determining a ratio of occluded visual data to total acquired visual data for the acquired visual data acquired by the camera(s) 126 for an obstacle candidate; Par. 92; i.e., FIG. 4 shows an imaginary grid 490 overlaid upon a portion of the driving environment 400; Par. 59; i.e., the classification for an obstacle candidate can include … a confidence value; The confidence value is equivalent to a probability that there is a recognizable external object in the occluded region) comprising a stored representation of a portion of the vehicle transportation network (Sakai: Par. 23; i.e., the one or more data stores 115 can include map data 116; Par. 24; i.e., the map data 116 can include ground views of an area).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata to have further incorporated compute a probability of a presence of an external object within the unobserved region by comparing the visibility grid to a map comprising a stored representation of a portion of the vehicle transportation 
Kamata further teaches traverse a portion of the vehicle transportation network using the probability (Kamata: Par. 78; i.e., at block 250, the vehicle 100 can be caused to implement the determined driving maneuver).
Regarding claim 14, Kamata in view of Sakai teaches the apparatus according to claim 13. Kamata further teaches wherein the sensor comprises at least one of a lidar sensor or a depth-sensing camera (Kamata: Par. 37; i.e., the sensor data 119 can include information on one or more LIDAR sensors 124 of the sensor system 120).
Regarding claim 16, Kamata in view of Sakai teaches the apparatus according to claim 13. Kamata further teaches wherein the vehicle transportation network comprises at least one of an intersection, a crosswalk, or an adjacent lane to a lane in which the vehicle is traveling (Kamata: Par. 44; i.e., the one or more environment sensors 122 can detect, determine, assess, monitor, measure, quantify and/or sense other things in the external environment of the vehicle 100, such as, for example … crosswalks).
Regarding claim 17, Kamata in view of Sakai teaches the apparatus according to claim 16. Kamata further teaches wherein the probability comprises at least one of a probability of a presence of a remote vehicle in a lane of the intersection, a probability of a presence of a pedestrian adjacent to or within the crosswalk, a probability of a presence of a vehicle in an oncoming lane as the adjacent lane, or a probability of a presence of a vehicle in a lane having a direction of travel corresponding to the lane in which the vehicle is traveling lane as the adjacent lane (Kamata: Par. 54; i.e., the pedestrians, etc.).
Regarding claim 18, Kamata in view of Sakai teaches the apparatus according to claim 13. Kamata further teaches wherein the instructions to compare the visibility grid to the map comprises instructions to: determine a feature within the map (Kamata: Par. 85; i.e., the first occluded sensor coverage area 490 can be the area located behind the static obstacles relative to the current location of the vehicle 100), 
the feature defining a polygonal region (Kamata: Fig. 4; i.e., the feature 490 forms a polygonal region),
Kamata does not explicitly teach wherein the instructions to compute the probability comprises instructions to: compute the probability as a proportion of observed points among all points in the polygonal region.
However, in the same field of endeavor, Sakai teaches wherein the instructions to compute the probability comprises instructions to: compute the probability as a proportion of observed points among all points in the polygonal region (Sakai: Par. 58; i.e., the occlusion status determination module(s) 185 can determine the occlusion status by determining a ratio of occluded visual data to total acquired visual data for the acquired visual data acquired by the camera(s) 126 for an obstacle candidate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kamata to have further incorporated wherein the instructions to compute the probability comprises instructions to: compute the probability as a proportion of observed points among all points in the polygonal region, as taught by Sakai. Doing so would allow the vehicle to determine an appropriate response based on the occlusion status (Sakai: Par. 
Regarding claim 19, Kamata in view of Sakai teaches the apparatus according to claim 13. Kamata further teaches a scenario-specific operational control evaluation module instance of a scenario-specific operational control evaluation module receiving the probability from the apparatus (Kamata: Par. 54; i.e., the vehicle 100 can include one or more autonomous driving modules 160. The autonomous driving module(s) 160 can receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100),
the scenario- specific operational control evaluation module modeling a distinct vehicle operational scenario (Kamata: Par. 54; i.e., the autonomous driving module(s) 160 can use such data to generate one or more driving scene models).
Regarding claim 20, Kamata in view of Sakai teaches the apparatus according to claim 16. Kamata further teaches wherein: the scenario-specific operational control evaluation module instance comprises a first scenario-specific operational control evaluation module instance and the distinct vehicle operational scenario comprises a first distinct vehicle operational scenario (Kamata: Par. 54; i.e., the autonomous driving module(s) 160 can use such data to generate one or more driving scene models; a first module can generate a first model for a first scenario),
the vehicle further comprising: a second scenario-specific operational control evaluation module instance of a second scenario-specific operational control evaluation module receiving the probability from the apparatus (Kamata: Par. 54; i.e., the autonomous driving module(s) 160 can use such data to generate one or more driving scene models; a second module can generate a second model for a second scenario),
the second scenario-specific operational control evaluation module modeling a second distinct vehicle operational scenario different from the first distinct vehicle operational scenario (Kamata: Par. 54; i.e., the autonomous driving module(s) 160 can use such data to generate one or more driving scene models; the multiple driving scene models generated are inherently distinct).
Claims 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamata in view of Sakai and further in view of Taguchi (U.S. Publication No. 2009/0326819; hereinafter Taguchi).
Regarding claim 9, Kamata in view of Sakai teaches the method according to claim 7. Kamata further teaches wherein the lane adjacent to the lane in which the vehicle is traveling comprises at least one of a lane available for a traveling in a same direction or available for a merge of the vehicle (Kamata: Par. 83; i.e., the third vehicle 350 can be traveling on the road 302 in a third direction 305 that is generally opposite to the first direction 301; the direction of the third vehicle is generally opposite, however, it would have been obvious for the direction to be the same as the first direction as it would not change the function of the invention),
and the defined length extends from a first distance behind the vehicle to a second distance ahead of the vehicle (Kamata: Fig. 3 displays a section of a road that stretches from a distance behind the host vehicle to a distance ahead of the hose vehicle).
Kamata does not explicitly teach the first distance being equal to the second distance.
However, in the same field of endeavor, Taguchi teaches the first distance being equal to the second distance (Taguchi: Par. 51; i.e., the detectable regions DM1 to DM4 of the neighborhood monitoring sensors 10 mounted in the host vehicle VM; as displayed in Fig. 3, detectable regions DM1 and DM3 extend ahead and behind the vehicle respectively at equal distances).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata and Sakai to have further incorporated the first distance being equal to the second distance, as taught by Taguchi. Doing so would allow the 
Regarding claim 10, Kamata in view of Sakai teaches the method according to claim 1, but Kamata does not explicitly teach wherein determining the visibility grid comprises defining a rectangle around the vehicle, and wherein the coordinates lie within the rectangle.
However, in the same field of endeavor, Taguchi teaches wherein determining the visibility grid comprises defining a rectangle around the vehicle (Taguchi: Par. 46; i.e., a map of object regions for the detection/estimation of the neighborhood of the host vehicle VM is secured in a memory of the ECU 20 (or a peripheral device). Concretely, a region that is 50 m broad and 200 m long (2 Mbytes) is placed in the memory; a rectangle of the region around the host vehicle is defined), and wherein the coordinates lie within the rectangle (Taguchi: Par. 92; i.e., a blind closed region detected in the previous cycle and a blind closed region detected in the present cycle that have substantially the same coordinates are managed with the same ID number; coordinates are tracked within the rectangular region).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kamata and Sakai to have further incorporated wherein determining the visibility grid comprises defining a rectangle around the vehicle, and wherein the coordinates lie within the rectangle. Doing so would allow the vehicle to track positions of other vehicles within the defined area surrounding the vehicle (Taguchi: Par. 36; i.e., results of detection of the neighborhood monitoring sensors 10, including the presence/absence of another vehicle, the position information about another vehicle are output to the ECU 20).
Regarding claim 15, Kamata in view of Sakai teaches the apparatus according to claim 13, but Kamata does not explicitly teach wherein the instructions to determine the visibility grid comprise 
However, in the same field of endeavor, Taguchi teaches wherein the instructions to determine the visibility grid comprise instructions to define a rectangle around the vehicle based on the defined distance (Taguchi: Par. 46; i.e., a map of object regions for the detection/estimation of the neighborhood of the host vehicle VM is secured in a memory of the ECU 20 (or a peripheral device). Concretely, a region that is 50 m broad and 200 m long (2 Mbytes) is placed in the memory; a rectangle of the region around the host vehicle is defined), the coordinates lie within the rectangle (Taguchi: Par. 92; i.e., a blind closed region detected in the previous cycle and a blind closed region detected in the present cycle that have substantially the same coordinates are managed with the same ID number; coordinates are tracked within the rectangular region).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kamata to have further incorporated wherein the instructions to determine the visibility grid comprise instructions to define a rectangle around the vehicle based on the defined distance, the coordinates lying within the rectangle, as taught by Taguchi. Doing so would allow the vehicle to track positions of other vehicles within the defined area surrounding the vehicle (Taguchi: Par. 36; i.e., results of detection of the neighborhood monitoring sensors 10, including the presence/absence of another vehicle, the position information about another vehicle are output to the ECU 20).
	Additionally, Kamata does not explicitly teach to compare the visibility grid to the map comprises to overlap the rectangle of the visibility grid with the map in a common coordinate system.
However, in the same field of endeavor, Sakai teaches to compare the visibility grid to the map comprises to overlap the rectangle of the visibility grid with the map in a common coordinate system (Sakai: Par. 92; i.e., FIG. 4 shows an imaginary grid 490 overlaid upon a portion of the driving 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Kamata to have further incorporated to compare the visibility grid to the map comprises to overlap the rectangle of the visibility grid with the map in a common coordinate system, as taught by Sakai. Doing so would allow the vehicle to determine an appropriate response based on the occlusion status (Sakai: Par. 3; i.e., the method can include determining a driving maneuver for the vehicle at least partially based on the determined classification for the obstacle candidate).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661